Citation Nr: 0917685	
Decision Date: 05/12/09    Archive Date: 05/19/09

DOCKET NO.  04-43 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a prostate 
disorder.

2.  Entitlement to service connection for lung mass.

3.  Whether new and material evidence has been received to 
reopen the claim for service connection for left knee injury.

4.  Whether new and material evidence has been received to 
reopen the claim for service connection for a skin disorder.

5.  Whether new and material evidence has been received to 
reopen the claim for service connection for a cranial 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to 
December 1967, with 8 months, 25 days of service in Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May and October 2004 rating 
determinations of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.

The issues of service connection for skin and cranial 
conditions are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not currently have a prostate disorder.  

2.  The Veteran does not currently have a lung disorder.  

3.  The RO last denied service connection for a left knee 
injury in October 2001.  The veteran was notified of that 
decision and did not appeal.  

4.  The evidence received since the RO's October 2001 
decision which denied the claim for service connection for 
left knee injury does not raise a reasonable possibility of 
substantiating the claim.




CONCLUSIONS OF LAW

1.  The criteria for service connection for a prostate 
disorder are not met.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2008).

2.  The criteria for service connection for lung mass are not 
met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).

3.  The RO's October 2001 decision denying service connection 
for a left knee injury is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2008).

4.  New and material evidence has not been received; the 
claim for service connection for left knee injury is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.

Here, the duty to notify was satisfied through December 2003 
and April 2004 letters to the Veteran that addressed all the 
notice elements and were sent prior to the initial AOJ 
decision in this matter.  The letters informed the Veteran of 
the evidence required to substantiate the claim and of the 
Veteran's and VA's respective duties for obtaining evidence.  
The April 2004 letter contained the information required by 
Kent v. Nicholson, 20 Vet. App. 1 (2006), concerning 
reopening the Veteran's claim for service connection for left 
knee injury.  The Veteran was notified of effective dates for 
ratings and degrees of disability in March 2006.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  Any deficiencies in 
VA's duties to notify the Veteran concerning effective date 
or degree of disability for the service connection claims are 
harmless, as service connection has been denied thus 
rendering moot any issues with respect to implementing an 
award.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA also has a duty to assist the Veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained service, VA, and private 
medical records.  Examinations are not necessary.  An 
in-service prostate or lung disease or injury is not shown, 
and the Veteran does not have prostate or lung cancer or 
symptoms of prostate or lung cancer.  New and material 
evidence has not been received to reopen the claim for 
service connection for left knee injury.  See 
38 C.F.R. § 3.159.  VA has satisfied its assistance duties.

Pertinent criteria

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In order to prevail on the issue of service 
connection, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Veteran served in the Republic of Vietnam during the 
Vietnam Era, and is presumed to have been exposed to 
herbicide agents.  38 C.F.R. § 3.307(a)(6)(iii) (2008).  
Based on November 2003 statements, he appears to feel that 
service connection is warranted for prostate and lung mass 
conditions on an Agent Orange exposure basis.  VA currently 
does not recognize benign prostatic hyperplasia or lung mass 
as associated with exposure to herbicides.  See 38 C.F.R. § 
3.309(e) (2008).

If a Veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of § 3.307(a)(6) are 
met even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of § 3.307(d) are also satisfied.  
 
Chloracne or other acneform disease consistent with 
chloracne; Type 2 diabetes (also known as Type II diabetes 
mellitus or adult-onset diabetes); Hodgkin's disease; 
Multiple myeloma; Non-Hodgkin's lymphoma; Acute and subacute 
peripheral neuropathy; Porphyria cutanea tarda; Prostate 
cancer; Respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); Soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).

NOTE 1: The term "soft-tissue sarcoma" includes the 
following: Adult fibrosarcoma; Dermatofibrosarcoma 
protuberans; Malignant fibrous histiocytoma; Liposarcoma; 
Leiomyosarcoma; Epithelioid leiomyosarcoma (malignant 
leiomyoblastoma); Rhabdomyosarcoma; Ectomesenchymoma; 
Angiosarcoma (hemangiosarcoma and lymphangiosarcoma); 
Proliferating (systemic) angioendotheliomatosis; Malignant 
glomus tumor; Malignant hemangiopericytoma; Synovial sarcoma 
(malignant synovioma); Malignant giant cell tumor of tendon 
sheath; Malignant schwannoma, including malignant schwannoma 
with rhabdomyoblastic differentiation (malignant Triton 
tumor), glandular and epithelioid malignant schwannomas; 
Malignant mesenchymoma; Malignant granular cell tumor; 
Alveolar soft part sarcoma; Epithelioid sarcoma; Clear cell 
sarcoma of tendons and aponeuroses; Extraskeletal Ewing's 
sarcoma; Congenital and infantile fibrosarcoma; Malignant 
ganglioneuroma. 
 
NOTE 2: For purposes of this section, the term acute and 
subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset.  38 C.F.R. § 3.309(e). 



Prostate

Service treatment records contain no reference to prostate 
problems.  On service discharge examination in December 1967, 
the Veteran denied having or having had genitourinary 
problems and his examination was normal.  The Board 
acknowledges that the Veteran served in Vietnam.  On VA 
examination in April 1968, the Veteran had no pertinent 
complaints and his genitourinary system was normal.  The 
evidence of record shows that the Veteran had prostatitis in 
October 1989 but none is shown currently.  The Veteran had 
elevated prostate specific antigen (PSA) test results in 
2002, 2003, and 2004, and prostate biopsy results in February 
2004 showed hyperplasia.  While the Veteran may now have 
benign prostatic hyperplasia, no medical evidence relates it 
to any incident of service origin, and it is not one of the 
diseases listed as presumptive to Agent Orange exposure.  
Moreover, the Veteran indicated in April 2004 that he has not 
had prostate cancer, and the prostate biopsy in February 2004 
did not show it.  Accordingly, service connection is not 
warranted for a prostate disorder.  

Lung

Service treatment records contain no reference to lung 
problems.  On service discharge examination in December 1967, 
the Veteran denied having or having had pulmonary problems 
and his examination was normal.  The Board acknowledges that 
the Veteran served in Vietnam.  On VA examination in April 
1968, the Veteran had no pulmonary complaints and his lungs 
and a chest X-ray were normal.  No competent medical evidence 
of record shows a current lung disorder.  The Veteran has 
claimed service connection for a lung mass, but he is not 
competent to indicate that he has one.  Additionally, he 
indicated in April 2004 that he has not had lung cancer, and 
his lungs were clear on VA evaluation in May 2003.  The 
evidence of record does not show that he has any current lung 
disorder.  Accordingly, service connection is not warranted 
for lung mass.  A cornerstone of a service connection claim 
is the existence of a current disability.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-144 (1992).  



Left knee

The RO denied service connection for left knee injury in June 
1968.  Service medical records had shown treatment for a left 
knee injury in January 1966.  The Veteran had missed a step 
the day before.  The examination then and in February 1966, 
when he complained of off and on left knee pain, was normal.  
On service discharge examination in December 1967, the 
Veteran did not complain of knee problems and his left knee 
was normal.  On VA examination in April 1968, the Veteran 
reported left knee trauma in service.  An orthopedist 
examined him and found him to have no knee swelling and a 
complete range of motion, with no external evidence of 
injury, and with the circumference of his thighs the same 
bilaterally.  The diagnosis was negative orthopedic 
examination.  Another examiner in February 1968 had found the 
Veteran's knee examination to be normal except for crackling 
sound on motion.  The RO denied the claim in June 1968 
because injury to the left knee was not found on last 
examination.  

The Veteran applied to reopen in December 2000 and was told 
to submit evidence in May 2001.  He did not submit any 
additional evidence pertaining to his left knee.  The RO 
denied the claim in October 2001 for lack of new and material 
evidence.  The RO notified the veteran of its decision by 
letter dated October 17, 2001.  He did not appeal; therefore, 
the October 2001 rating decision is final.  See 
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

If new and material evidence is received, a claim will be 
reopened.  38 U.S.C.A. § 5108.  Under 38 C.F.R. § 3.156(a), a 
claimant may reopen a finally adjudicated claim by submitting 
new and material evidence.  New evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim. 

For the purpose of determining if evidence is new and 
material, its credibility is presumed.  Justus v. Principi, 3 
Vet. App. 510 (1992).  In order to reopen, the Veteran would 
have to submit evidence showing current residuals of his 
in-service left knee injury.  Evans v. Brown, 9 Vet. App. 273 
(1996) (evidence must make up for what was previously 
lacking).  

The veteran applied to reopen his claim in November 2003 and 
indicated that he hurt his left leg in service and was 
treated for it.  VA treatment records dating from 2002 to 
2004 were obtained.  None of them show treatment for or 
diagnosis of a current left knee disorder, or a relationship 
between it and service.  

Accordingly, the Board concludes that new and material 
evidence has not been received to reopen the claim for 
service connection for left knee injury.  The veteran's 
November 2003 statements are essentially cumulative of 
evidence that was of record when the RO last considered his 
claim in October 2001.  Accordingly, they are not new.  See 
Paller v. Principi, 3 Vet. App. 535, 538 (1992) 
(distinguishing corroborative evidence from cumulative 
evidence).  The Veteran indicated in November 2004 he served 
in country in Vietnam during the Vietnam Era.  However, this 
was already known.  Accordingly, the Board finds that these 
records are not material, as they do not raise a reasonable 
possibility of substantiating the claim.

Recent medical records that do not mention a left knee 
disorder, even if new, are not material.  The fact that the 
Veteran is presently or was impaired due to other medical 
problems is not a matter in dispute.

Accordingly, the Board finds that the evidence received 
subsequent to October 2001 is not new and material and does 
not serve to reopen the Veteran's claim for service 
connection for left knee injury.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156(a) (2008).




ORDER

Service connection for a prostate disorder is denied.

Service connection for lung mass is denied.

New and material evidence not having been submitted, the 
claim for service connection for left knee injury is not 
reopened.  


REMAND

With respect to the Veteran's application to reopen claims 
for service connection for a skin disorder and cranial 
disorder, he has not been notified of the evidence necessary 
to substantiate that element or elements required to 
establish service connection that were found insufficient in 
the previous denials in October 2001.  See Kent v. Nicholson, 
20 Vet. App. 1 (2006).  This must be accomplished on remand.

Accordingly, the case is REMANDED for the following action:

1.  Inform the Veteran of the specific 
information and evidence not of record 
that is necessary to reopen his claims 
for service connection for a skin 
disorder and cranial disorder.  The 
Veteran should also be informed of the 
information and evidence that VA will 
seek to obtain and that he is expected 
to provide, and be asked to submit any 
evidence in his possession that 
pertains to the claims.  A copy of this 
notification must be placed in the 
claims folder.

This notice should include an 
explanation of what the evidence must 
show to reopen this Veteran's skin and 
cranial disorder claims that were 
denied in October 2001.  Again, VA must 
tell the Veteran the basis for the 
previous denials and what the evidence 
must show in order to reopen his 
particular claims.

2.  Thereafter, readjudicate the 
Veteran's claims for service connection 
for skin and cranial disorders in light 
of any additional evidence added to the 
record.  If the benefits sought on appeal 
remain denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


